Citation Nr: 0106406	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  98-04 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



INTRODUCTION

The appellant had active service from August 1968 to August 
1970.

This appeal is from a May 1997 decision of the Department of 
Veterans Affairs (VA) Oakland, California, regional office 
(RO).

On October 26, 2000, the veteran signed in at the RO for and 
failed to appear at a scheduled hearing at the Oakland RO 
before the undersigned member of the Board of Veterans' 
Appeals, who the Chairman of the Board assigned to hear his 
testimony and decide his appeal.  See 38 C.F.R. § 7107(c) 
(West Supp. 2000).  A report of contact of that date reveals 
the veteran's representative sought postponement of the 
hearing to permit additional time for the veteran to obtain 
certain evidence.  The representative indicated the veteran 
would then seek a local hearing and that he preserved his 
right to a Board hearing if his claim was denied after a 
local hearing.

Construing the report of contact as a request to reschedule 
the hearing, the presiding Board member denied the request 
for the following reasons: Regulation provides that requests 
to reschedule hearings be received two weeks prior to the 
hearing date unless good cause is shown for a later request.  
38 C.F.R. § 20.704(c) (2000).  The request was not timely 
filed, nor was good cause shown for failure to timely request 
the hearing be rescheduled.  The veteran did not show 
inability to appear, as he signed in for the hearing.  The RO 
notified the veteran of the hearing more than one month in 
advance.  There was no reason he could not have requested 
postponement at least two weeks before the hearing.  The 
request for postponement was denied, and the veteran was 
notified of the denial by letter dated December 6, 2000.  
38 C.F.R. § 20.704(c).

The veteran does not have a right to a future hearing.  A 
failure to appear without good cause constitutes withdrawal 
of a request for a hearing.  No further request for a hearing 
will be granted in the same appeal unless the failure to 
appear was with good cause and the cause for the failure to 
appear arose under such circumstances that a timely request 
for postponement could not have been submitted prior to the 
scheduled hearing date.  38 C.F.R. § 20.704(d) (2000).  As 
indicated above, none of these conditions pertain in this 
case.

Throughout the development of this claim, the veteran has 
consistently asserted that he suffers peripheral neuropathy 
due to exposure to certain herbicides (collectively commonly 
known as Agent Orange) during service in Vietnam.  In a 
January 2001 informal hearing presentation, the appellant's 
representative raised an alternative basis for entitlement to 
service connection for peripheral neuropathy.  He asserted 
that it results from diabetes mellitus incurred in service.

The Board construes this as a discrete claim for service 
connection for diabetes mellitus.  The RO has not adjudicated 
that claim.  It is not on appeal.  It is referred to the RO 
for appropriate action.


REMAND

In September 2000, the veteran submitted evidence without a 
waiver of his right to initial review of that evidence by the 
agency of original jurisdiction in his claim, in this 
instance, the Oakland RO.  Absent such a waiver, the Board 
must remand the case to the RO for further adjudication.  
38 C.F.R. § 20.1304(c) (2000).

During the development of this case, the RO has requested the 
appellant to submit certain types of evidence.  In March 
1997, the RO requested medical evidence of a diagnosis of 
peripheral neuropathy within one year following the veteran's 
separation from service.  In October 1998, the RO requested 
that he submit scientific or medical evidence that his 
claimed peripheral neuropathy is due to exposure to Agent 
Orange.

The RO has not explicitly requested the veteran to submit 
evidence of treatment for peripheral neuropathy.  
Comprehensive development of this claim requires that the 
veteran be specifically requested to identify all treatment 
he has had for peripheral neuropathy.  VA must assist him in 
obtaining evidence and inform the veteran of what evidence VA 
will obtain and what he must obtain.  Additionally, the RO 
must take care to implement all of the pertinent requirements 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to inform the 
RO of where and when he has received 
treatment for peripheral neuropathy, 
beginning with the earliest treatment, 
and to provide signed authorization for 
the release of any private records of 
such treatment.

2.  Prior to readjudication of this 
claim, implement all pertinent 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

3.  Readjudicate the claim for service 
connection for peripheral neuropathy due 
to exposure to Agent Orange, considering 
all evidence presented or secured 
subsequent to the date of the last 
supplemental statement of the case 
(SSOC).  If the claim remains denied, 
provide the appellant and his 
representative a SSOC and afford them an 
appropriate amount of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


